DETAILED ACTION
Claims 1-20 were filed with the application on 03/06/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-7) and Species B (main valve comprises a reactor recirculation valve) and Species i (Figures 2-7B) in the reply filed on 06/07/2021 is acknowledged.
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/07/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2005/0039797 (hereinafter “Carlson”).
With regard to claim 1, Carlson discloses an inadvertent actuation block valve (Fig. 9).  The phrase “for a main valve in an emergency core cooling system of a small modular nuclear reactor” is a statement of intended use and the preamble and not given patentable weight (intended use of an apparatus does not differentiate the apparatus claim from the prior art.  See MPEP 2114.  The preamble is not given patentable weight because the claim is drawn to a structure that is a self-contained description of the structure not relying on the preamble for completeness.  See MPEP 2111.02).  The valve of Carlson is capable of such use.  Carlson discloses that the inadvertent actuation block valve (Fig. 9) comprising: a housing (1) having a chamber (see annotated Fig. 9), an inlet orifice (at 2), a reactor reference pressure orifice (orifice at 9), 

    PNG
    media_image1.png
    881
    629
    media_image1.png
    Greyscale

Carlson in Fig. 9 discloses all the claimed features with the exception of explicitly disclosing a bellows.
Carlson in Fig. 9 discloses a diaphragm 10.  Carlson further discloses that the description of diaphragms is also applicable to bellows (see para [0114]).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the diaphragm 10 of Carlson with a bellows, such as taught by Carlson at para [0114] since the moving pressure responsive elements are known equivalents and the use of which would be known to one of ordinary skill in the art and because Carlson explicitly states that the diaphragm can be substituted with a bellows (para [0114]).  Because the diaphragm of Fig. 9 of Carlson works similarly, the substituted bellows would also contract upon pressure differential to close the disk 5 against 7.
With regard to claim 2, Carlson discloses that the bellows (substituted for 10 in Fig. 9) contracts when a pressure differential between the reactor fluid and the control fluid is greater than or equal to a predetermined set pressure (diaphragm/bellows 10 contracts to close the disk 5 against 7 when a pressure differential is reached, the “predetermined set pressure” can be any pressure and is met by inherent set pressure of the bellows and spring).
With regard to claim 3, Carlson discloses all the claimed features with the exception of disclosing that the housing, the disc, the spring, the rod, and the bellows are all comprised of metal.  Carlson is silent as to the material of all these elements.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to make the housing, the disc, the spring, the rod, and the bellows of Carlson made of any suitable material, such as metal, since it has been held to be within the general skill of a worker in the art to select In re Leshin, 125 USPQ 416).

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to disclose or render obvious “a lower housing having a cavity comprising a first section and a second section, the inlet orifice and reactor reference pressure orifice positioned within the lower housing and in fluid communication with the first and second sections of the cavity, respectively; and an upper housing having a protrusion oriented vertically downwards with respect to a horizontal surface of the upper housing, … the first and second sections of the cavity being fluidly isolated from one another such that there is no fluid communication between the first section and the second section, and the protrusion of the upper housing located within the first section of the cavity such that a through hole in the sidewall of the protrusion places the hollow space in fluid communication with the inlet orifice” in combination with the other limitations set forth in the independent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pat. No. 5,002,089 (“Reedy et al.”) and U.S. Pat. No. .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219.  The examiner can normally be reached on Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007 or Craig Schneider can be reached at 571-272-60073607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JESSICA CAHILL/Primary Examiner, Art Unit 3753